EXHIBIT H   Case 1:19-cr-00460-KMW Document 88-8 Filed 05/18/21 Page 1 of 2




                      Supreme Court of Florida
                           THURSDAY, APRIL 15, 2021

                                                       CASE NO.: SC20-925
                                                       Lower Tribunal No(s).:
                                                                 2D15-4364;
                                                   582010DR008976XXXANC


      ASHLEY D. KOZEL                     vs.   TODD KOZEL

      Petitioner(s)                             Respondent(s)

            This cause having heretofore been submitted to the Court on
      jurisdictional briefs and portions of the record deemed necessary to
      reflect jurisdiction under Article V, Section 3(b), Florida
      Constitution, and the Court having determined that it should
      decline to accept jurisdiction, it is ordered that the petition for
      review is denied.
            No motion for rehearing will be entertained by the Court. See
      Fla. R. App. P. 9.330(d)(2).
            Respondent’s motion for attorney’s fees is granted, the amount
      to be determined by the trial court. See Fla. R. App. P. 9.400(b).

      POLSTON, LABARGA, LAWSON, MUÑIZ, and COURIEL, JJ., concur.

      A True Copy
      Test:




      ks
     Case 1:19-cr-00460-KMW Document 88-8 Filed 05/18/21 Page 2 of 2




CASE NO.: SC20-925
Page Two



Served:

ZACHARY R. POTTER
THOMAS J. SASSER
JEFFREY D. FISHER
PHILIP J. PADOVANO
RAOUL G. CANTERO
CHARLES M. AUSLANDER
JESSE L. GREEN
BRIAN C. TACKENBERG
JOHN G. CRABTREE
STEVEN L. BRANNOCK
JOSEPH T. EAGLETON
JESSE I. DEAN-KLUGER
HON. MARY BETH KUENZEL, CLERK
HON. KAREN E. RUSHING, CLERK
JAMES CINQUE
EVAN MARKS
HON. NANCY K. DONNELLAN, JUDGE
CHARLES FOX MILLER
